

Exhibit 10.1




PROTHENA CORPORATION PLC
2018 LONG TERM INCENTIVE PLAN

ARTICLE I.
PURPOSE
The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership opportunities.
ARTICLE II.
DEFINITIONS
As used in the Plan, the following words and phrases will have the meanings
specified below, unless the context clearly indicates otherwise:
2.1    “Act” means the Companies Act 2014, as it may be amended from time to
time. References to any provision of the Act shall be deemed to include
successor provisions thereto and regulations thereunder.
2.2    “Administrator” means the Board or a Committee to the extent that the
Board’s powers or authority under the Plan have been delegated to such
Committee. With reference to the Board’s or a Committee’s powers or authority
under the Plan that have been delegated to one or more officers pursuant to
Section 4.2, the term “Administrator” shall refer to such officer(s) unless and
until such delegation has been revoked.
2.3    “Applicable Law” means any applicable law, including without limitation:
(a) provisions of the Act, the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (b) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (c) rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.
2.4    “Award” means an Option, Share Appreciation Right, Restricted Share
award, Restricted Share Unit award, Performance Bonus Award, Performance Share
Units award or Other Share or Cash Based Award granted to a Participant under
the Plan.
2.5    “Award Agreement” means an agreement evidencing an Award, which may be
written or electronic, that contains such terms and conditions as the
Administrator determines, consistent with and subject to the terms and
conditions of the Plan.
2.6    “Board” means the Board of Directors of the Company.
2.7    “Change in Control” shall mean and includes each of the following:
(a)    The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization (however effected,
including by general offer or court-sanctioned compromise, arrangement or scheme
under the Act or otherwise) if more than 50% of the combined voting power of the
continuing or surviving entity’s issued shares or securities outstanding
immediately after such merger, consolidation or other reorganization is owned by
persons who were not shareholders of the Company immediately prior to such
merger, consolidation or other reorganization;
(b)    The sale, transfer or other disposition of all or substantially all of
the Company’s assets;
(c)    Individuals who as of the date the Board first consists of at least seven
members constitute the Board (the “Incumbent Directors”) cease for any reason,
including, without limitation, as a result of a tender offer, proxy contest,
merger or similar transaction, to constitute at least a majority of the Board;
provided, however, that any individual who becomes a director of the Company
subsequent to the date the Board first consists of at least seven members shall
be considered an Incumbent Director if such person’s election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors; but, provided further that any such person whose initial assumption
of office is in connection with an actual or threatened solicitation of proxies
or consents by or on behalf of a person other than the Board, including by
reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director;


1



--------------------------------------------------------------------------------




(d)    Any transaction as a result of which any person becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least 50% of the total
voting power represented by the Company’s then outstanding voting securities
(e.g., issued shares). For purposes of this subsection (d), the term “person”
shall have the same meaning as when used in sections 13(d) and 14(d) of the
Exchange Act but shall exclude (i) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or of any Subsidiary,
and (ii) a company owned directly or indirectly by the shareholders of the
Company in substantially the same proportions as their ownership of the Shares
of the Company; or
(e)    The completion of a liquidation or dissolution of the Company.
Notwithstanding the foregoing, in the case of an Award that constitutes deferred
compensation subject to section 409A of the Code, the definition of “Change in
Control” set forth above shall not apply, and the term “Change in Control” shall
instead mean a “change in the ownership or effective control” of the Company or
“in the ownership of a substantial portion of the assets” of the Company within
the meaning of section 409A(a)(2)(A)(v) of the Code and the regulations and
guidance issued thereunder, but only to the extent this substitute definition is
necessary in order for the Award to comply with the requirements prescribed by
section 409A of the Code. The Administrator shall have full and final authority,
which shall be exercised in its sole discretion, to determine conclusively
whether a Change in Control has occurred pursuant to the above definition, the
date of such Change in Control and any incidental matters relating thereto;
provided that any exercise of authority in conjunction with a determination of
whether a Change in Control is a “change in control event” as defined in U.S.
Treasury Regulation Section 1.409A-3(i)(5) shall be consistent with such
regulation.
2.8    “Code” means the U.S. Internal Revenue Code of 1986, as amended, and all
regulations, guidance, compliance programs and other interpretative authority
issued thereunder.
2.9    “Committee” means one or more committees or subcommittees of the Board,
which may include one or more Company directors or executive officers, to the
extent permitted by Applicable Law. To the extent required to comply with the
provisions of Rule 16b-3, it is intended that each member of the Committee will
be, at the time the Committee takes any action with respect to an Award that is
subject to Rule 16b-3, a “non-employee director” within the meaning of Rule
16b-3; however, a Committee member’s failure to qualify as a “non-employee
director” within the meaning of Rule 16b-3 will not invalidate any Award granted
by the Committee that is otherwise validly granted under the Plan.
2.10     “Company” means Prothena Corporation plc, a public limited company
organized under the laws of Ireland, or any successor corporation.
2.11    “Consultant” means any person, including any adviser, engaged by the
Company or its parent or Subsidiary to render services to such entity if the
consultant or adviser: (i) renders bona fide services to the Company;
(ii) renders services not in connection with the offer or sale of securities in
a capital-raising transaction and does not directly or indirectly promote or
maintain a market for the Company’s securities; and (iii) is a natural person.
2.12    “Designated Beneficiary” means the beneficiary or beneficiaries the
Participant designates, in a manner the Company determines, to receive amounts
due or exercise the Participant’s rights if the Participant dies. Without a
Participant’s effective designation, “Designated Beneficiary” will mean the
Participant’s estate.
2.13    “Director” means a Board member.
2.14    “Disability” means a permanent and total disability under
Section 22(e)(3) of the Code.
2.15    “Dividend Equivalents” means a right granted to a Participant to receive
the equivalent value (in cash or Shares) of dividends paid on a specified number
of Shares. Such Dividend Equivalent shall be converted to cash or additional
Shares, or a combination of cash and Shares, by such formula and at such time
and subject to such limitations as may be determined by the Administrator.
2.16    “Effective Date” has the meaning set forth in Section 11.3.
2.17    “Employee” means any employee of the Company or any of its Subsidiaries.
2.18    “Equity Restructuring” means a nonreciprocal transaction between the
Company and its shareholders, such as a share dividend, share split (including a
reverse share split), spin-off or recapitalization through a large, nonrecurring
cash dividend,


2



--------------------------------------------------------------------------------




that affects the number or kind of Shares (or other Company securities) or the
share price of Ordinary Shares (or other Company securities) and causes a change
in the per share value of the Ordinary Shares underlying outstanding Awards.
2.19    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and all regulations, guidance and other interpretative authority issued
thereunder.
2.20    “Fair Market Value” means, as of any date, the value of a Share
determined as follows: (i) if the Ordinary Shares are listed on any established
stock exchange, the value of a Share will be the closing sales price for a Share
as quoted on such exchange for such date, or if no sale occurred on such date,
the last day preceding such date during which a sale occurred, as reported in
The Wall Street Journal or another source the Administrator deems reliable;
(ii) if the Ordinary Shares are not listed on an established stock exchange but
is quoted on a national market or other quotation system, the value of a Share
will be the closing sales price for a Share on such date, or if no sales
occurred on such date, then on the last date preceding such date during which a
sale occurred, as reported in The Wall Street Journal or another source the
Administrator deems reliable; or (iii) if the Ordinary Shares are not listed on
any established stock exchange or quoted on a national market or other quotation
system, the value established by the Administrator in its sole discretion.
2.21    “Full Value Award” shall mean any Award that is settled in Shares other
than: (a) an Option; (b) a Share Appreciation Right; or (c) any other Award for
which the Participant pays the intrinsic value existing as of the date of grant
(whether directly or by forgoing a right to receive a payment from the Company
or any Subsidiary).
2.22    “Greater Than 10% Shareholder” means an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of shares of the Company or any parent corporation
or subsidiary corporation of the Company, as determined in accordance with in
Section 424(e) and (f) of the Code, respectively.
2.23    “Incentive Stock Option” means an Option that meets the requirements to
qualify as an “incentive stock option” as defined in Section 422 of the Code.
2.24    “Nonqualified Stock Option” means an Option that is not an Incentive
Stock Option.
2.25    “Option” means a right granted under Article VI to purchase a specified
number of Shares at a specified price per Share during a specified time period.
An Option may be either an Incentive Stock Option or a Nonqualified Stock
Option.
2.26    “Ordinary Shares” means the ordinary shares, par value $0.01 per share,
of the Company.
2.27    “Other Share or Cash Based Awards” means cash awards, awards of Shares,
and other awards valued wholly or partially by referring to, or are otherwise
based on, Shares or other property.
2.28    “Overall Share Limit” means the sum of (i) 1,800,000 Shares; (ii) the
aggregate number of Shares that remain available for future awards under the
Prior Plan as of immediately prior to the Effective Date; and (iii) any Shares
that are subject to Prior Plan Awards that become available for issuance under
the Plan pursuant to Article V.
2.29    “Participant” means a Service Provider who has been granted an Award.
2.30    “Performance Bonus Award” has the meaning set forth in Section 8.3.
2.31    “Performance Share Unit” means a right granted to a Participant pursuant
to Section 8.1 and subject to Section 8.2, to receive Shares, the payment of
which is contingent upon achieving certain performance goals or other
performance-based targets established by the Administrator.
2.32    “Permitted Transferee” shall mean, with respect to a Participant, any
“family member” of the Participant, as defined in the General Instructions to
Form S-8 Registration Statement under the Securities Act (or any successor form
thereto), or any other transferee specifically approved by the Administrator
after taking into account Applicable Law.
2.33    “Plan” means this Prothena Corporation plc 2018 Long Term Incentive
Plan.
2.34    “Prior Plan” means the Prothena Corporation plc Amended and Restated
2012 Long Term Incentive Plan.
2.35    “Prior Plan Award” means an award outstanding under the Prior Plan as of
the Effective Date.


3



--------------------------------------------------------------------------------




2.36    “Restricted Shares” means Shares awarded to a Participant under Article
VII, subject to certain vesting conditions and other restrictions.
2.37    “Restricted Share Unit” means an unfunded, unsecured right to receive,
on the applicable settlement date, one Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
settlement date, subject to certain vesting conditions and other restrictions.
2.38    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.
2.39    “Section 409A” means Section 409A of the Code.
2.40    “Securities Act” means the Securities Act of 1933, as amended, and all
regulations, guidance and other interpretative authority issued thereunder.
2.41    “Service Provider” means an Employee, Consultant or Director.
2.42     “Shares” means Ordinary Shares.
2.43    “Share Appreciation Right” or “SAR” means a right granted under Article
VI to receive a payment equal to the excess of the Fair Market Value of a
specified number of Shares on the date the right is exercised over the exercise
price set forth in the applicable Award Agreement.
2.44    “Subsidiary” means any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities beginning with the Company if each
of the entities other than the last entity in the unbroken chain beneficially
owns, at the time of the determination, securities or interests representing at
least 50% of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.
2.45    “Substitute Awards” means Awards granted or Shares issued by the Company
in assumption of, or in substitution or exchange for, awards previously granted,
or the right or obligation to make future awards, in each case by a company or
other entity acquired by the Company or any Subsidiary or with which the Company
or any Subsidiary combines.
2.46    “Termination of Service” means:
(a)    As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company or a Subsidiary is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any
Subsidiary.
(b)    As to a Non-Employee Director, the time when a Participant who is a
Non‑Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Participant simultaneously
commences or remains in employment or service with the Company or any
Subsidiary.
(c)    As to an Employee, the time when the employee-employer relationship
between a Participant and the Company or any Subsidiary is terminated for any
reason, including, without limitation, a termination by resignation, discharge,
death, disability or retirement; but excluding terminations where the
Participant simultaneously commences or remains in employment or service with
the Company or any Subsidiary.
The Company, in its sole discretion, shall determine the effect of all matters
and questions relating to any Termination of Service, including, without
limitation, whether a Termination of Service has occurred, whether a Termination
of Service resulted from a discharge for “cause” and all questions of whether
particular leaves of absence constitute a Termination of Service. For purposes
of the Plan, a Participant’s employee-employer relationship or consultancy
relationship shall be deemed to be terminated in the event that the Subsidiary
employing or contracting with such Participant ceases to remain a Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off), even though the Participant may
subsequently continue to perform services for that entity.
ARTICLE III.
ELIGIBILITY


4



--------------------------------------------------------------------------------




Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein. No Service Provider shall have any right to be
granted an Award pursuant to the Plan and neither the Company nor the
Administrator is obligated to treat Service Providers, Participants or any other
persons uniformly.
ARTICLE IV.
ADMINISTRATION AND DELEGATION
4.1    Administration.
(a)    The Plan is administered by the Administrator. The Administrator has
authority to determine which Service Providers receive Awards, grant Awards and
set Award terms and conditions, subject to the conditions and limitations in the
Plan. The Administrator also has the authority to take all actions and make all
determinations under the Plan, to interpret the Plan and Award Agreements and to
adopt, amend and repeal Plan administrative rules, guidelines and practices as
it deems advisable. The Administrator may correct defects and ambiguities,
supply omissions, reconcile inconsistencies in the Plan or any Award and make
all other determinations that it deems necessary or appropriate to administer
the Plan and any Awards. The Administrator (and each member thereof) is entitled
to, in good faith, rely or act upon any report or other information furnished to
it, him or her by any officer or other employee of the Company or any
Subsidiary, the Company’s independent certified public accountants, or any
executive compensation consultant or other professional retained by the Company
to assist in the administration of the Plan. The Administrator’s determinations
under the Plan are in its sole discretion and will be final, binding and
conclusive on all persons having or claiming any interest in the Plan or any
Award.
(b)    Without limiting the foregoing, notwithstanding any other provision of
the Plan to the contrary, the Administrator has the exclusive power, authority
and sole discretion to: (i) designate Participants; (ii) determine the type or
types of Awards to be granted to each Participant; determine the number of
Awards to be granted and the number of Shares to which an Award will relate;
(iii) subject to the limitations in the Plan, determine the terms and conditions
of any Award and related Award Agreement, including, but not limited to, the
exercise price, grant price, purchase price, any performance criteria, any
restrictions or limitations on the Award, any schedule for vesting, lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof; (iv) determine whether, to what extent, and
under what circumstances an Award may be settled in, or the exercise price of an
Award may be paid in cash, Shares, or other property, or an Award may be
canceled, forfeited, or surrendered; and (v) make all other decisions and
determinations that may be required pursuant to the Plan or as the Administrator
deems necessary or advisable to administer the Plan.
4.2    Delegation of Authority. To the extent permitted by Applicable Law, the
Board or any Committee may delegate any or all of its powers under the Plan to
one or more Committees, directors, officers or managers of the Company or any of
its Subsidiaries; provided, however, that in no event shall an officer of the
Company or any of its Subsidiaries be delegated the authority to grant Awards
to, or amend Awards held by, the following individuals: (a) individuals who are
subject to Section 16 of the Exchange Act; or (b) officers of the Company or any
of its Subsidiaries or Directors to whom authority to grant or amend Awards has
been delegated hereunder. Any delegation hereunder shall be subject to the
restrictions and limits that the Board or Committee specifies at the time of
such delegation or that are otherwise included in the applicable organizational
documents, and the Board or Committee, as applicable, may at any time rescind
the authority so delegated or appoint a new delegatee. At all times, the
delegatee appointed under this Section 4.2 shall serve in such capacity at the
pleasure of the Board or the Committee, as applicable, and the Board or the
Committee may abolish any committee at any time and re-vest in itself any
previously delegated authority. Further, regardless of any delegation, the Board
or a Committee may, in its discretion, exercise any and all rights and duties as
the Administrator under the Plan delegated thereby, except with respect to
Awards that are required to be determined in the sole discretion of the
Committee under the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted or traded.
ARTICLE V.
SHARES AVAILABLE FOR AWARDS
5.1    Number of Shares. Subject to adjustment under Article IX and the terms of
this Article V, shares may be issued under Awards made under the Plan covering
up to the Overall Share Limit. As of the Effective Date, the Company will cease
granting awards under the Prior Plan; however, Prior Plan Awards will remain
subject to the terms of the applicable Prior Plan. Shares issued or delivered
under the Plan may consist of authorized but unissued Shares, Shares purchased
on the open market or treasury Shares. Notwithstanding the foregoing, the
aggregate number of Shares available for issuance under the Plan shall be
reduced by 1.5 Shares for each Share delivered in settlement of any Full Value
Award.
5.2    Share Recycling.


5



--------------------------------------------------------------------------------




(a)    If all or any part of an Award or Prior Plan Award expires, lapses or is
terminated, converted into an award in respect of shares of another entity in
connection with a spin-off or other similar event, exchanged for cash,
surrendered, repurchased, canceled without having been fully exercised or
forfeited, in any case, in a manner that results in the Company acquiring Shares
covered by the Award or Prior Plan Award at a price not greater than the price
(as adjusted to reflect any Equity Restructuring) paid by the Participant for
such Shares or not issuing any Shares covered by the Award or Prior Plan Award,
the unused Shares covered by the Award or Prior Plan Award will, as applicable,
become or again be available for Awards under the Plan. To the extent that all
or any part of a Full Value Award expires, lapses, is terminated, converted into
an award in respect of shares of another entity in connection with a spin-off or
other similar event, exchanged for cash, surrendered, repurchased, canceled
without having been fully exercised or forfeited, the Shares available under the
Plan shall be increased by 1.5 Shares for each Share subject to such Full Value
Award (or applicable part thereof). The payment of Dividend Equivalents in cash
in conjunction with any outstanding Awards or Prior Plan Awards shall not count
against the Overall Share Limit.
(b)    Notwithstanding anything to the contrary contained herein, the following
Shares shall not be added to the Shares authorized for grant under Section
5.2(a) and shall not be available for future grants of Awards: (i) Shares
tendered by a Participant or withheld by the Company in payment of the exercise
price of an Option; (ii) Shares tendered by the Participant or withheld by the
Company to satisfy any tax withholding obligation with respect to an Award;
(iii) Shares subject to a Share Appreciation Right that are not issued in
connection with the stock settlement of the Share Appreciation Right on exercise
thereof; and (iv) Shares purchased on the open market by the Company with the
cash proceeds received from the exercise of Options. Notwithstanding the
provisions of this Section 5.2(b), no Shares may again be optioned, granted or
awarded if such action would cause an Incentive Stock Option to fail to qualify
as an incentive stock option under Section 422 of the Code.
5.3    Incentive Stock Option Limitations. Notwithstanding anything to the
contrary herein, no more than 2,500,000 Shares (as adjusted to reflect any
Equity Restructuring) may be issued pursuant to the exercise of Incentive Stock
Options.
5.4    Substitute Awards. In connection with an entity’s merger or consolidation
with the Company or any Subsidiary or the Company’s or any Subsidiary’s
acquisition of an entity’s property or stock, the Administrator may grant Awards
in substitution for any options or other stock or stock-based awards granted
before such merger or consolidation by such entity or its affiliate. Substitute
Awards may be granted on such terms and conditions as the Administrator deems
appropriate, notwithstanding limitations on Awards in the Plan. Substitute
Awards will not count against the Overall Share Limit (nor shall Shares subject
to a Substitute Award be added to the Shares available for Awards under the Plan
as provided above), except that Shares acquired by exercise of substitute
Incentive Stock Options will count against the maximum number of Shares that may
be issued pursuant to the exercise of Incentive Stock Options under the Plan.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre‑existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as appropriately adjusted to
reflect the transaction) may be used for Awards under the Plan and shall not
reduce the Shares authorized for grant under the Plan (and Shares subject to
such Awards may again become available for Awards under the Plan as provided
under Section 5.2 above); provided that Awards using such available shares shall
not be made after the date awards or grants could have been made under the terms
of the pre-existing plan, absent the acquisition or combination, and shall only
be made to individuals who were not employees or directors of the Company or any
of its Subsidiaries prior to such acquisition or combination.
5.5    Award Vesting Limitations.
(a)    Full Value Awards made to Employees or Consultants of the Company or a
Subsidiary shall become vested over a period of not less than three years (or,
in the case of vesting based upon the attainment of performance goals or other
performance-based objectives, over a period of not less than one year measured
from the commencement of the period over which performance is evaluated)
following the date the Award is made; provided, however, that, an Award
Agreement may provide that such vesting restrictions may lapse or be waived upon
the Participant’s Termination of Service.
(b)    Additionally, Awards granted pursuant to the Plan shall vest no earlier
than the first anniversary of the date the Award is granted and no Award
Agreement shall reduce or eliminate such minimum vesting requirement; provided,
however, that: (i) an Award may provide that such minimum vesting restrictions
may lapse or be waived upon the Participant’s Termination of Service; (ii)
Awards that result in the issuance of an aggregate of up to 5% of the shares
available for issuance under Section 5.1 as of the Effective Date may be granted
to any one or more Participants without respect to such minimum vesting
requirement; and (iii) for purposes of Awards to non-employee directors, a
vesting period shall be deemed to be one year if it runs from the date of one
annual meeting of the Company’s shareholders to the next annual meeting of the
Company’s shareholders.


6



--------------------------------------------------------------------------------




ARTICLE VI.
OPTIONS AND SHARE APPRECIATION RIGHTS
6.1    General. The Administrator may grant Options or Share Appreciation Rights
to one or more Service Providers, subject to such terms and conditions not
inconsistent with the Plan as the Administrator shall determine. The
Administrator will determine the number of Shares covered by each Option and
Share Appreciation Right, the exercise price of each Option and Share
Appreciation Right and the conditions and limitations applicable to the exercise
of each Option and Share Appreciation Right. A Share Appreciation Right will
entitle the Participant (or other person entitled to exercise the Share
Appreciation Right) to receive from the Company upon exercise of the exercisable
portion of the Share Appreciation Right an amount determined by multiplying the
excess, if any, of the Fair Market Value of one Share on the date of exercise
over the exercise price per Share of the Share Appreciation Right by the number
of Shares with respect to which the Share Appreciation Right is exercised,
subject to any limitations of the Plan or that the Administrator may impose and
payable in cash, Shares valued at Fair Market Value on the date of exercise or a
combination of the two as the Administrator may determine or provide in the
Award Agreement.
6.2    Exercise Price. The Administrator will establish each Option’s and Share
Appreciation Right’s exercise price and specify the exercise price in the Award
Agreement. Subject to Section 6.6, the exercise price will not be less than 100%
of the Fair Market Value on the grant date of the Option or Share Appreciation
Right. Notwithstanding the foregoing, in the case of an Option or Share
Appreciation Right that is a Substitute Award, the exercise price per share of
the Shares subject to such Option or Share Appreciation Right, as applicable,
may be less than the Fair Market Value per share on the date of grant; provided
that the exercise price of any Substitute Award shall be determined in
accordance with the applicable requirements of Section 424 and 409A of the Code.
6.3    Duration of Options. Subject to Section 6.6, each Option or Share
Appreciation Right will be exercisable at such times and as specified in the
Award Agreement, provided that the term of an Option or Share Appreciation Right
will not exceed ten years; provided, further, that, unless otherwise determined
by the Administrator, (a) no portion of an Option or Share Appreciation Right
which is unexercisable at a Participant’s Termination of Service shall
thereafter become exercisable, and (b) the portion of an Option or Share
Appreciation Right that is unexercisable at a Participant’s Termination of
Service shall automatically expire immediately following such Termination of
Service. Notwithstanding the foregoing, if the Participant, prior to the end of
the term of an Option or Share Appreciation Right, commits an act of “cause” (as
determined by the Administrator), or violates the non-competition,
non-solicitation or confidentiality provisions of any employment contract,
confidentiality and nondisclosure agreement or other agreement between the
Participant and the Company or any of its Subsidiaries, the right to exercise
the Option or Share Appreciation Right, as applicable, may be terminated by the
Company and the Company may suspend the Participant’s right to exercise the
Option or Share Appreciation Right when it reasonably believes that the
Participant may have participated in any such act or violation.
6.4    Exercise. Options and Share Appreciation Rights may be exercised by
delivering to the Company (or such other person or entity designated by the
Administrator) a notice of exercise, in a form and manner the Company approves
(which may be written, electronic or telephonic and may contain representations
and warranties deemed advisable by the Administrator), signed or authenticated
by the person authorized to exercise the Option or Share Appreciation Right,
together with, as applicable, payment in full of (a) the exercise price for the
number of Shares for which the Option is exercised in a manner specified in
Section 6.5 and (b) all applicable taxes in a manner specified in Section 10.5.
6.5    Payment Upon Exercise. The Administrator shall determine the methods by
which payment of the exercise price of an Option shall be made, including,
without limitation:
(a)    cash, check or wire transfer of immediately available funds; provided
that the Company may limit the use of one of the foregoing methods if one or
more of the methods below is permitted;
(b)    if there is a public market for Shares at the time of exercise, unless
the Company otherwise determines, (A) delivery (including electronically or
telephonically to the extent permitted by the Company) of a notice that the
Participant has placed a market sell order with a broker acceptable to the
Company with respect to Shares then issuable upon exercise of the Option and
that the broker has been directed to deliver promptly to the Company funds
sufficient to pay the exercise price, or (B) the Participant’s delivery to the
Company of a copy of irrevocable and unconditional instructions to a broker
acceptable to the Company to deliver promptly to the Company an amount
sufficient to pay the exercise price by cash, wire transfer of immediately
available funds or check; provided that such amount is paid to the Company at
such time as may be required by the Company;
(c)    to the extent permitted by the Administrator, delivery (either by actual
delivery or attestation) of Shares owned by the Participant valued at their Fair
Market Value on the date of delivery;


7



--------------------------------------------------------------------------------




(d)    to the extent permitted by the Administrator, surrendering Shares then
issuable upon the Option’s exercise valued at their Fair Market Value on the
exercise date; or
(e)    to the extent permitted by the Administrator, any combination of the
above payment forms.
6.6    Additional Terms of Incentive Stock Options. The Administrator may grant
Incentive Stock Options only to employees of the Company, any of its present or
future parent or subsidiary corporations, as defined in Sections 424(e) or (f)
of the Code, respectively, and any other entities the employees of which are
eligible to receive Incentive Stock Options under the Code. If an Incentive
Stock Option is granted to a Greater Than 10% Shareholder, the exercise price
will not be less than 110% of the Fair Market Value on the Option’s grant date,
and the term of the Option will not exceed five years. All Incentive Stock
Options (and Award Agreements related thereto) will be subject to and construed
consistently with Section 422 of the Code. By accepting an Incentive Stock
Option, the Participant agrees to give prompt notice to the Company of
dispositions or other transfers (other than in connection with a Change in
Control) of Shares acquired under the Option made within (a) two years from the
grant date of the Option, or (b) one year after the transfer of such Shares to
the Participant, specifying the date of the disposition or other transfer and
the amount the Participant realized, in cash, other property, assumption of
indebtedness or other consideration, in such disposition or other transfer.
Neither the Company nor the Administrator will be liable to a Participant, or
any other party, if an Incentive Stock Option fails or ceases to qualify as an
“incentive stock option” under Section 422 of the Code. Any Incentive Stock
Option or portion thereof that fails to qualify as an “incentive stock option”
under Section 422 of the Code for any reason, including becoming exercisable
with respect to Shares having a fair market value exceeding the $100,000
limitation under U.S. Treasury Regulation Section 1.422-4, will be a
Nonqualified Stock Option.
ARTICLE VII.
RESTRICTED SHARES; RESTRICTED SHARE UNITS
7.1    General. The Administrator may grant Restricted Shares, or the right to
purchase Restricted Shares, to any Service Provider, subject to forfeiture or
the Company’s right to repurchase all or part of such shares at their issue
price or other stated or formula price from the Participant if conditions the
Administrator specifies in the Award Agreement are not satisfied before the end
of the applicable restriction period or periods that the Administrator
establishes for such Award. In addition, the Administrator may grant Restricted
Share Units, which may be subject to vesting and forfeiture conditions during
the applicable restriction period or periods, as set forth in an Award
Agreement, to Service Providers. The Administrator shall establish the purchase
price, if any, and form of payment for Restricted Shares and Restricted Share
Units; provided, however, that if a purchase price is charged, such purchase
price shall be no less than the par value, if any, of the Shares to be
purchased, unless otherwise permitted by Applicable Law. In all cases, legal
consideration shall be required for each issuance of Restricted Shares and
Restricted Share Units to the extent required by Applicable Law. The Award
Agreement for each Restricted Share and Restricted Share Unit Award shall set
forth the terms and conditions not inconsistent with the Plan as the
Administrator shall determine.
7.2    Restricted Shares.
(a)    Shareholder Rights. Unless otherwise determined by the Administrator,
each Participant holding Restricted Shares will be entitled to all the rights of
a shareholder with respect to such Shares, subject to the restrictions in the
Plan and/or the applicable Award Agreement, including the right to receive all
dividends and other distributions paid or made with respect to the Shares to the
extent such dividends and other distributions have a record date that is on or
after the date on which such Participant becomes the record holder of such
Shares; provided, however, that with respect to a Restricted Share subject to
restrictions or vesting conditions as described in Section 8.3, except in
connection with a spin-off or other similar event as otherwise permitted under
Section 9.2, dividends which are paid to Company shareholders prior to the
removal of restrictions and satisfaction of vesting conditions shall only be
paid to the Participant to the extent that the restrictions are subsequently
removed and the vesting conditions are subsequently satisfied and the Restricted
Share vests.
(b)    Share Certificates. The Company may require that the Participant deposit
in escrow with the Company (or its designee) any share certificates issued in
respect of Restricted Shares, together with a stock power endorsed in blank.
(c)    Section 83(b) Election. If a Participant makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Shares as of the
date of transfer of the Restricted Shares rather than as of the date or dates
upon which such Participant would otherwise be taxable under Section 83(a) of
the Code, such Participant shall be required to deliver a copy of such election
to the Company promptly after filing such election with the Internal Revenue
Service along with proof of the timely filing thereof.


8



--------------------------------------------------------------------------------




7.3    Restricted Share Units. The Administrator may provide that settlement of
Restricted Share Units will occur upon or as soon as reasonably practicable
after the Restricted Share Units vest or will instead be deferred, on a
mandatory basis or at the Participant’s election, subject to compliance with
Applicable Law.
ARTICLE VIII.
OTHER TYPES OF AWARDS
8.1    General. The Administrator may grant Performance Share Units awards,
Performance Bonus Awards, Dividend Equivalents or Other Share or Cash Based
Awards, to one or more Service Providers, in such amounts and subject to such
terms and conditions not inconsistent with the Plan as the Administrator shall
determine.
8.2    Performance Share Unit Awards. Each Performance Share Units award shall
be denominated in a number of Shares or in unit equivalents of Shares and/or
units of value (including a dollar value of Shares) and may be linked to any one
or more of performance or other specific criteria, including service to the
Company or Subsidiaries, determined to be appropriate by the Administrator, in
each case on a specified date or dates or over any period or periods determined
by the Administrator. In making such determinations, the Administrator may
consider (among such other factors as it deems relevant in light of the specific
type of award) the contributions, responsibilities and other compensation of the
particular Participant.
8.3    Performance Bonus Awards. Each right to receive a bonus granted under
this Section 8.3 shall be denominated in the form of cash (but may be payable in
cash, shares or a combination thereof) (a “Performance Bonus Award”) and shall
be payable upon the attainment of performance goals that are established by the
Administrator and relate to one or more of performance or other specific
criteria, including service to the Company or Subsidiaries, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.
8.4    Dividend Equivalents. If the Administrator provides, an Award (other than
an Option or Share Appreciation Right) may provide a Participant with the right
to receive Dividend Equivalents. Dividend Equivalents may be paid currently or
credited to an account for the Participant, settled in cash or Shares and
subject to the same restrictions on transferability and forfeitability as the
Award with respect to which the Dividend Equivalents are granted and subject to
other terms and conditions as set forth in the Award Agreement. Notwithstanding
anything to the contrary herein, Dividend Equivalents with respect to an Award
subject to vesting shall either (i) to the extent permitted by Applicable Law,
not be paid or credited, or (ii) be accumulated and subject to vesting to the
same extent as the related Award. Subject to the foregoing sentence, all such
Dividend Equivalents shall be paid at such time as the Administrator shall
specify in the applicable Award Agreement. Notwithstanding the foregoing, no
Dividend Equivalents shall be payable with respect to Options or Share
Appreciation Rights.
8.5    Other Share or Cash Based Awards. Other Share or Cash Based Awards may be
granted to Participants, including Awards entitling Participants to receive cash
or Shares to be delivered in the future and annual or other periodic or
long-term cash bonus awards (whether based on specified performance criteria or
otherwise), in each case subject to any conditions and limitations in the Plan.
Such Other Share or Cash Based Awards will also be available as a payment form
in the settlement of other Awards, as standalone payments and as payment in lieu
of compensation to which a Participant is otherwise entitled. Other Share or
Cash Based Awards may be paid in Shares, cash or other property, as the
Administrator determines. Subject to the provisions of the Plan, the
Administrator will determine the terms and conditions of each Other Share or
Cash Based Award, including any purchase price, performance goal(s), transfer
restrictions, and vesting conditions, which will be set forth in the applicable
Award Agreement. Except in connection with a spin-off or other similar event as
otherwise permitted under Article IX, dividends that are paid prior to vesting
of any Other Share or Cash Based Award shall only be paid to the applicable
Participant to the extent that the vesting conditions are subsequently satisfied
and the Other Share or Cash Based Award vests.
ARTICLE IX.
ADJUSTMENTS FOR CHANGES IN ORDINARY SHARES
AND CERTAIN OTHER EVENTS
9.1    Equity Restructuring. In connection with any Equity Restructuring,
notwithstanding anything to the contrary in this Article IX the Administrator
will equitably adjust the terms of the Plan and each outstanding Award as it
deems appropriate to reflect the Equity Restructuring, which may include: (i)
adjusting the number and type of securities subject to each outstanding Award
and/or with respect to which Awards may be granted under the Plan (including,
but not limited to, adjustments of the limitations in Article V hereof on the
maximum number and kind of shares that may be issued); (ii) adjusting the terms
and conditions of (including the grant or exercise price), and the performance
goals or other criteria included in, outstanding Awards; and (iii) granting new
Awards or making cash payments to Participants. The adjustments provided under
this Section 9.1 will be nondiscretionary and final and binding on all
interested parties, including the affected Participant and the Company; provided
that


9



--------------------------------------------------------------------------------




the Administrator will determine whether an adjustment is equitable. No
amendment or adjustment pursuant to this Section 9.1 shall have the effect of
reducing the amount payable for a Share to less than the par value of a Share.
9.2    Corporate Transactions. In the event of any dividend or other
distribution (whether in the form of cash, Ordinary Shares, other securities, or
other property), reorganization, merger, consolidation, split-up, spin off,
combination, amalgamation, repurchase, recapitalization, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or sale or exchange of Ordinary
Shares or other securities of the Company, issuance of warrants or other rights
to purchase Ordinary Shares or other securities of the Company, other similar
corporate transaction or event, other unusual or nonrecurring transaction or
event affecting the Company or its financial statements or any change in
Applicable Law or accounting principles, the Administrator, on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event (except that
action to give effect to a change in Applicable Law or accounting principles may
be made within a reasonable period of time after such change) and either
automatically or upon the Participant’s request, is hereby authorized to take
any one or more of the following actions whenever the Administrator determines
that such action is appropriate in order to (x) prevent dilution or enlargement
of the benefits or potential benefits intended by the Company to be made
available under the Plan or with respect to any Award granted or issued under
the Plan, (y) to facilitate such transaction or event, or (z) give effect to
such changes in Applicable Law or accounting principles:
(a)    To provide for the cancellation of any such Award in exchange for either
an amount of cash and/or other property with a value equal to the amount that
could have been obtained upon the exercise or settlement of the vested portion
of such Award or realization of the Participant’s rights under the vested
portion of such Award, as applicable; provided that, if the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights, in any case, is equal to or
less than zero, then the Award may be terminated without payment;
(b)    To provide that such Award shall vest and, to the extent applicable, be
exercisable as to all Shares (or other property) covered thereby,
notwithstanding anything to the contrary in the Plan or the provisions of such
Award;
(c)    To provide that such Award be assumed by the successor or survivor
corporation or entity, or a parent or subsidiary thereof, or shall be
substituted for by awards covering the stock of the successor or survivor
corporation or entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and/or applicable exercise or
purchase price, in all cases, as determined by the Administrator;
(d)    To make adjustments in the number and type of Ordinary Shares (or other
securities or property) subject to outstanding Awards and/or with respect to
which Awards may be granted under the Plan (including, but not limited to,
adjustments of the limitations in Article V hereof on the maximum number and
kind of shares which may be issued) and/or in the terms and conditions of
(including the grant or exercise price), and the criteria included in,
outstanding Awards, provided that no amendment or adjustment made pursuant to
this Section 9.2 shall have the effect of reducing the amount payable for a
Share to less than the par value of a Share;
(e)    To replace such Award with other rights or property selected by the
Administrator; and/or
(f)    To provide that the Award will terminate and cannot vest, be exercised or
become payable after the applicable event.
9.3    Change in Control.
(a)    In the event of a Change in Control, such Award shall continue in effect
or be assumed or an equivalent Award substituted by the successor corporation or
a parent or subsidiary of the successor corporation. In the event that the
successor corporation in a Change in Control refuses to assume or substitute for
an Award, the Award shall become fully exercisable immediately prior to the
consummation of such transaction and all forfeiture restrictions on any or all
of such Award to lapse, provided that any Awards subject to performance-based
vesting shall vest based on the greater of (i) actual performance as of the
Change in Control, or (ii) target performance, pro-rated based on the period
elapsed between the beginning of the applicable performance period and the date
of the Change in Control. If any such Award is exercisable in lieu of assumption
or substitution in the event of a Change in Control, the Administrator shall
notify the Participant that such Award shall be fully exercisable for a period
of fifteen (15) days from the date of such notice, contingent upon the
occurrence of the Change in Control, and such Award shall terminate upon the
expiration of such period.
(b)    For the purposes of this Section 9.3, an Award shall be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the Change


10



--------------------------------------------------------------------------------




in Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Ordinary Shares for
each Share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the Change in Control was not solely common stock
(or equivalent security) of the successor corporation or its parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Award, for each Share
subject to an Award, to be solely common stock (or equivalent security) of the
successor corporation or its parent equal in fair market value to the per-share
consideration received by holders of Ordinary Shares in the Change in Control.
9.4    Administrative Stand Still. In the event of any pending share dividend,
share split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
shareholders, or any other extraordinary transaction or change affecting the
Shares or the share price of Ordinary Shares (including any Equity Restructuring
or any securities offering or other similar transaction) or for reasons of
administrative convenience or to facilitate compliance with Applicable Law, the
Company may refuse to permit the exercise or settlement of one or more Awards
for such period of time as the Company may determine to be reasonably
appropriate under the circumstances.
9.5    General. Except as expressly provided in the Plan or the Administrator’s
action under the Plan, no Participant will have any rights due to any
subdivision or consolidation of Shares of any class, dividend payment, increase
or decrease in the number of Shares of any class or dissolution, liquidation,
merger, or consolidation of the Company or other corporation. Except as
expressly provided with respect to an Equity Restructuring under Section 9.1
above or the Administrator’s action under the Plan, no issuance by the Company
of Shares of any class, or securities convertible into Shares of any class, will
affect, and no adjustment will be made regarding, the number of Shares subject
to an Award or the Award’s grant or exercise price. The existence of the Plan,
any Award Agreements and the Awards granted hereunder will not affect or
restrict in any way the Company’s right or power to make or authorize (i) any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, (ii) any merger, consolidation, spinoff,
dissolution or liquidation of the Company or sale of Company assets, or (iii)
any sale or issuance of securities, including securities with rights superior to
those of the Shares or securities convertible into or exchangeable for Shares.
ARTICLE X.
PROVISIONS APPLICABLE TO AWARDS
10.1    Transferability.
(a)    No Award may be sold, assigned, transferred, pledged or otherwise
encumbered, either voluntarily or by operation of law, except by will or the
laws of descent and distribution, or, subject to the Administrator’s consent,
pursuant to a domestic relations order, unless and until such Award has been
exercised and/or the Shares underlying such Award have been issued, and all
restrictions applicable to such Shares have lapsed. During the life of a
Participant, Awards will be exercisable only by the Participant, unless it has
been disposed of pursuant to a domestic relations order. After the death of a
Participant, any exercisable portion of an Award may, prior to the time when
such portion becomes unexercisable under the Plan or the applicable Award
Agreement, be exercised by the Participant’s personal representative or by any
person empowered to do so under the deceased Participant’s will or under the
then-Applicable Law regarding descent and distribution. References to a
Participant, to the extent relevant in the context, will include references to a
transferee approved by the Administrator.
(b)    Notwithstanding Section 10.1(a), the Administrator, in its sole
discretion, may determine to permit a Participant or a Permitted Transferee of
such Participant to transfer an Award other than an Incentive Stock Option
(unless such Incentive Stock Option is intended to become a Nonqualified Stock
Option) to any one or more Permitted Transferees of such Participant, subject to
the following terms and conditions: (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
other than (A) to another Permitted Transferee of the applicable Participant or
(B) by will or the laws of descent and distribution or, subject to the consent
of the Administrator, pursuant to a domestic relations order; (ii) an Award
transferred to a Permitted Transferee shall continue to be subject to all the
terms and conditions of the Award as applicable to the original Participant
(other than the ability to further transfer the Award to any Person other than
another Permitted Transferee of the applicable Participant); (iii) the
Participant (or transferring Permitted Transferee) and the receiving Permitted
Transferee shall execute any and all documents requested by the Administrator,
including, without limitation documents to (A) confirm the status of the
transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under Applicable Law, and (C) evidence the transfer;
and (iv) any transfer of an Award to a Permitted Transferee shall be without
consideration, except as required by Applicable Law. In addition, and further
notwithstanding Section 10.1(a), the Administrator, in its sole discretion, may
determine to permit a Participant to transfer Incentive Stock Options to a trust
that constitutes a Permitted


11



--------------------------------------------------------------------------------




Transferee if, under Section 671 of the Code and other Applicable Law, the
Participant is considered the sole beneficial owner of the Incentive Stock
Option while it is held in the trust.
(c)    Notwithstanding Section 10.1(a), and subject to Applicable Law, a
Participant may, in the manner determined by the Administrator, designate a
Designated Beneficiary. A Designated Beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant and any additional restrictions deemed necessary
or appropriate by the Administrator. If the Participant is married or a domestic
partner in a domestic partnership qualified under Applicable Law and resides in
a community property state, a designation of a person other than the
Participant’s spouse or domestic partner, as applicable, as the Participant’s
Designated Beneficiary with respect to more than 50% of the Participant’s
interest in the Award shall not be effective without the prior written or
electronic consent of the Participant’s spouse or domestic partner. Subject to
the foregoing, a beneficiary designation may be changed or revoked by a
Participant at any time; provided that the change or revocation is delivered in
writing to the Administrator prior to the Participant’s death.
10.2    Documentation. Each Award will be evidenced in an Award Agreement in
such form as the Administrator determines in its discretion. Each Award may
contain such terms and conditions as are determined by the Administrator in its
sole discretion, to the extent not inconsistent with those set forth in the
Plan.
10.3    Discretion. Except as the Plan otherwise provides, each Award may be
made alone or in addition or in relation to any other Award. The terms of each
Award to a Participant need not be identical, and the Administrator need not
treat Participants or Awards (or portions thereof) uniformly.
10.4    Changes in Participant’s Status. The Administrator will determine how
the disability, death, retirement, authorized leave of absence or any other
change or purported change in a Participant’s Service Provider status affects an
Award and the extent to which, and the period during which, the Participant, the
Participant’s legal representative, conservator, guardian or Designated
Beneficiary may exercise rights under the Award, if applicable. Except to the
extent otherwise required by law or expressly authorized by the Company or by
the Company’s written policy on leaves of absence, no Service credit shall be
given for vesting purposes for any period the Participant is on a leave of
absence.
10.5    Withholding. Each Participant must pay the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by law to
be withheld in connection with such Participant’s Awards by the date of the
event creating the tax liability. The Company may deduct an amount sufficient to
satisfy such tax obligations from any payment of any kind otherwise due to a
Participant. The amount deducted shall be determined by the Company and may be
up to, but no greater than, the aggregate amount of such obligations based on
the maximum statutory withholding rates in the applicable Participant’s
jurisdiction for federal, state, local and foreign income tax and payroll tax
purposes that are applicable to such taxable income. Subject to any Company
insider trading policy (including blackout periods), Participants may satisfy
such tax obligations (i) in cash, by wire transfer of immediately available
funds, by check made payable to the order of the Company; provided that the
Company may limit the use of one of the foregoing methods if one or more of the
exercise methods below is permitted, (ii) to the extent permitted by the
Administrator, in whole or in part by delivery of Shares, including Shares
delivered by attestation and Shares retained from the Award creating the tax
obligation, valued at their Fair Market Value on the date of delivery, (iii) if
there is a public market for Shares at the time the tax obligations are
satisfied, unless the Administrator otherwise determines, (A) delivery
(including electronically or telephonically to the extent permitted by the
Company) of a notice that the Participant has placed a market sell order with a
broker acceptable to the Company with respect to Shares then issuable upon
exercise of the Option and that the broker has been directed to deliver promptly
to the Company funds sufficient to satisfy the tax obligations, or (B) the
Participant’s delivery to the Company of a copy of irrevocable and unconditional
instructions to a broker acceptable to the Company to deliver promptly to the
Company an amount sufficient to satisfy the tax withholding by cash, wire
transfer of immediately available funds or check; provided that such amount is
paid to the Company at such time as may be required by the Company, or (iv) to
the extent permitted by the Administrator, any combination of the foregoing
payment forms. If any tax withholding obligation will be satisfied under clause
(ii) of the immediately preceding sentence by the Company’s retention of Shares
from the Award creating the tax obligation and there is a public market for
Shares at the time the tax obligation is satisfied, the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on the applicable Participant’s behalf some or all of the Shares
retained and to remit the proceeds of the sale to the Company or its designee,
and each Participant’s acceptance of an Award under the Plan will constitute the
Participant’s authorization to the Company and instruction and authorization to
such brokerage firm to complete the transactions described in this sentence.
10.6    Amendment of Award; Prohibition on Repricing. The Administrator may
amend, modify or terminate any outstanding Award, including by substituting
another Award of the same or a different type, changing the exercise or
settlement date, and converting an Incentive Stock Option to a Nonqualified
Stock Option. The Participant’s consent to such action will be


12



--------------------------------------------------------------------------------




required unless (i) the action, taking into account any related action, does not
materially and adversely affect the Participant’s rights under the Award, or
(ii) the change is permitted under Article IX or pursuant to Section 11.6. Other
than pursuant to Sections 9.1 and 9.2, the Administrator shall not without the
approval of the Company’s shareholders (a) lower the exercise price per Share of
an Option or Share Appreciation Right after it is granted, (b) cancel an Option
or Share Appreciation Right when the exercise price per Share exceeds the Fair
Market Value of one Share in exchange for cash or another Award, or (c) take any
other action with respect to an Option or Share Appreciation Right that the
Company determines would be treated as a repricing under the rules and
regulations of the principal U.S. national securities exchange on which the
Shares are listed.
10.7    Conditions on Delivery of Shares. The Company will not be obligated to
deliver any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until (i) all Award conditions have been met or removed
to the Company’s satisfaction, (ii) as determined by the Company, all other
legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Administrator
deems necessary or appropriate to satisfy any Applicable Law. The Company’s
inability to obtain authority from any regulatory body having jurisdiction,
which the Administrator determines is necessary to the lawful issuance and sale
of any securities, will relieve the Company of any liability for failing to
issue or sell such Shares as to which such requisite authority has not been
obtained.
10.8    Acceleration. Notwithstanding any other provision of the Plan to the
contrary, the Administrator may at any time provide that any Award will become
immediately vested and fully or partially exercisable, free of some or all
restrictions or conditions, or otherwise fully or partially realizable.
ARTICLE XI.
MISCELLANEOUS
11.1    No Right to Employment or Other Status. No person will have any claim or
right to be granted an Award, and the grant of an Award will not be construed as
giving a Participant the right to continue employment or any other relationship
with the Company. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under the Plan or any Award, except as expressly provided in
an Award Agreement or other written agreement between the Participant and the
Company or any Subsidiary.
11.2    No Rights as Shareholder; Certificates. Subject to the Award Agreement,
no Participant or Designated Beneficiary will have any rights as a shareholder
with respect to any Shares to be distributed under an Award until becoming the
record holder of such Shares. Notwithstanding any other provision of the Plan,
unless the Administrator otherwise determines or Applicable Law requires, the
Company will not be required to deliver to any Participant certificates
evidencing Shares issued in connection with any Award and instead such Shares
may be recorded in the books of the Company (or, as applicable, its transfer
agent or stock plan administrator). The Company may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares
(including, without limitation, restrictions applicable to Restricted Shares).
11.3    Effective Date and Term of Plan. The Plan will become effective on the
date it is approved by the Company’s shareholders (the “Effective Date”). The
Plan will expire on, and no Award may be granted pursuant to the Plan after the
tenth anniversary of the date the Plan was approved by the Board. Awards that
are outstanding upon the expiration of the Plan shall remain in force according
to the terms of the Plan and the applicable Award Agreement.
11.4    Amendment of Plan. The Board may amend, suspend or terminate the Plan at
any time and from time to time; provided that (a) no amendment requiring
shareholder approval to comply with Applicable Law shall be effective unless
approved by the Company’s shareholders within twelve (12) months before or after
such action, and (b) no amendment, other than an increase to the Overall Share
Limit or pursuant to Article IX or Section 11.6, may materially and adversely
affect any Award outstanding at the time of such amendment without the affected
Participant’s consent. No Awards may be granted under the Plan during any
suspension period or after Plan termination. Awards outstanding at the time of
any Plan suspension or termination will continue to be governed by the Plan and
the Award Agreement, as in effect before such suspension or termination. The
Board will obtain shareholder approval of any Plan amendment to the extent
necessary to comply with Applicable Law.
11.5    Provisions for Foreign Participants. The Administrator may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States, establish subplans or procedures under the Plan or take any other
necessary or appropriate action to address Applicable Law, including (a)
differences in laws, rules, regulations or customs of such foreign jurisdictions
with respect to tax, securities, currency, employee benefit or other matters,
(b) listing and other requirements of any foreign securities exchange, and (c)
any necessary local governmental or regulatory exemptions or approvals.


13



--------------------------------------------------------------------------------




11.6    Section 409A.
(a)    General. The Company intends that all Awards be structured to comply
with, or be exempt from, Section 409A, such that no adverse tax consequences,
interest, or penalties under Section 409A apply. Notwithstanding anything in the
Plan or any Award Agreement to the contrary, the Administrator may, without a
Participant’s consent, amend this Plan or Awards, adopt policies and procedures,
or take any other actions (including amendments, policies, procedures and
retroactive actions) as are necessary or appropriate to preserve the intended
tax treatment of Awards, including any such actions intended to (A) exempt this
Plan or any Award from Section 409A, or (B) comply with Section 409A, including
regulations, guidance, compliance programs and other interpretative authority
that may be issued after an Award’s grant date. The Company makes no
representations or warranties as to an Award’s tax treatment under Section 409A
or otherwise. The Company will have no obligation under this Section 11.6 or
otherwise to avoid the taxes, penalties or interest under Section 409A with
respect to any Award and will have no liability to any Participant or any other
person if any Award, compensation or other benefits under the Plan are
determined to constitute noncompliant “nonqualified deferred compensation”
subject to taxes, penalties or interest under Section 409A.
(b)    Separation from Service. If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Award upon a
Participant’s Termination of Service will, to the extent necessary to avoid
taxes under Section 409A, be made only upon the Participant’s “separation from
service” (within the meaning of Section 409A), whether such “separation from
service” occurs upon or after the Participant’s Termination of Service. For
purposes of this Plan or any Award Agreement relating to any such payments or
benefits, references to a “termination,” “termination of employment” or like
terms means a “separation from service.”
(c)    Payments to Specified Employees. Notwithstanding any contrary provision
in the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Award to a “specified employee” (as
defined under Section 409A and as the Administrator determines) due to his or
her “separation from service” will, to the extent necessary to avoid taxes under
Section 409A(a)(2)(B)(i) of the Code, be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the Award
Agreement) on the day immediately following such six-month period or as soon as
administratively practicable thereafter (without interest). Any payments of
“nonqualified deferred compensation” under such Award payable more than six
months following the Participant’s “separation from service” will be paid at the
time or times the payments are otherwise scheduled to be made.
11.7    Limitations on Liability. Notwithstanding any other provisions of the
Plan, no individual acting as a director, officer or other employee of the
Company or any Subsidiary will be liable to any Participant, former Participant,
spouse, beneficiary, or any other person for any claim, loss, liability or
expense incurred in connection with the Plan or any Award, and such individual
will not be personally liable with respect to the Plan because of any contract
or other instrument executed in his or her capacity as an Administrator,
director, officer or other employee of the Company or any Subsidiary. The
Company will indemnify and hold harmless each director, officer or other
employee of the Company or any Subsidiary that has been or will be granted or
delegated any duty or power relating to the Plan’s administration or
interpretation, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the
Administrator’s approval) arising from any act or omission concerning this Plan
unless arising from such person’s own fraud or bad faith; provided that he or
she gives the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf.
11.8    Data Privacy. As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section by and
among the Company and its Subsidiaries and affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and Award details, to implement,
manage and administer the Plan and Awards (the “Data”). The Company and its
Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management. These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country. By
accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required Data transfer to a broker or other third party with whom
the Company or the Participant may elect to deposit any Shares. The Data related
to a Participant will be held only as long


14



--------------------------------------------------------------------------------




as necessary to implement, administer, and manage the Participant’s
participation in the Plan. A Participant may, at any time, view the Data that
the Company holds regarding such Participant, request additional information
about the storage and processing of the Data regarding such Participant,
recommend any necessary corrections to the Data regarding the Participant or
refuse or withdraw the consents in this Section 11.8 in writing, without cost,
by contacting the local human resources representative. The Company may cancel
Participant’s ability to participate in the Plan and, in the Administrator’s
sole discretion, the Participant may forfeit any outstanding Awards if the
Participant refuses or withdraws the consents in this Section 11.8. For more
information on the consequences of refusing or withdrawing consent, Participants
may contact their local human resources representative.
11.9    Severability. If any portion of the Plan or any action taken under it is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.
11.10    Governing Documents. If any contradiction occurs between the Plan and
any Award Agreement or other written agreement between a Participant and the
Company (or any Subsidiary), the Plan will govern, unless such Award Agreement
or other written agreement was approved by the Administrator and expressly
provides that a specific provision of the Plan will not apply.
11.11    Governing Law. The Plan and all Awards will be governed by and
interpreted in accordance with the laws of Ireland, disregarding the
choice-of-law principles thereof.
11.12    Clawback Provisions. All Awards (including the gross amount of any
proceeds, gains or other economic benefit the Participant actually or
constructively receives upon receipt or exercise of any Award or the receipt or
resale of any Shares underlying the Award) will be subject to recoupment by the
Company to the extent required to comply with Applicable Law or any policy of
the Company providing for the reimbursement of incentive compensation, whether
or not such policy was in place at the time of grant of an Award.
11.13    Titles and Headings. The titles and headings in the Plan are for
convenience of reference only and, if any conflict, the Plan’s text, rather than
such titles or headings, will control.
11.14    Conformity to Applicable Law. Participant acknowledges that the Plan is
intended to conform to the extent necessary with Applicable Law. Notwithstanding
anything herein to the contrary, the Plan and all Awards will be administered
only in a manner intended to conform with Applicable Law. To the extent
Applicable Law permit, the Plan and all Award Agreements will be deemed amended
as necessary to conform to Applicable Law.
11.15    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of such
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.
11.16    Relationship to Other Benefits. No payment under the Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary, except as expressly provided in writing in such other plan or an
agreement thereunder.
11.17    Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.
11.18    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b‑3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
11.19    Prohibition on Executive Officer Loans. Notwithstanding any other
provision of the Plan to the contrary, no Participant who is a Director or an
“executive officer” of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to make payment with respect to any Awards
granted under the Plan, or continue any extension of credit with respect to such
payment, with a loan from the Company or a loan arranged by the Company in
violation of Section 13(k) of the Exchange Act.


15



--------------------------------------------------------------------------------




11.20    Broker-Assisted Sales. In the event of a broker-assisted sale of Shares
in connection with the payment of amounts owed by a Participant under or with
respect to the Plan or Awards, including amounts to be paid under the final
sentence of Section 10.5: (a) any Shares to be sold through the broker-assisted
sale will be sold on the day the payment first becomes due, or as soon
thereafter as practicable; (b) such Shares may be sold as part of a block trade
with other Participants in the Plan in which all participants receive an average
price; (c) the applicable Participant will be responsible for all broker’s fees
and other costs of sale, and by accepting an Award, each Participant agrees to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale; (d) to the extent the Company or its
designee receives proceeds of such sale that exceed the amount owed, the Company
will pay such excess in cash to the applicable Participant as soon as reasonably
practicable; (e) the Company and its designees are under no obligation to
arrange for such sale at any particular price; and (f) in the event the proceeds
of such sale are insufficient to satisfy the Participant’s applicable
obligation, the Participant may be required to pay immediately upon demand to
the Company or its designee an amount in cash sufficient to satisfy any
remaining portion of the Participant’s obligation.




16

